                                                                James E. Torgerson (Bar No. 8509120)
                                                                STOEL RIVES LLP
                                                                510 L Street, Suite 500
                                                                Anchorage, AK 99501
                                                                Telephone: 907.277.1900
                                                                jim.torgerson@stoel.com

                                                                Attorneys for Respondent 3M Company



                                                                                      UNITED STATES DISTRICT COURT
                                                                                       FOR THE DISTRICT OF ALASKA

                                                                UNITED STATES OF AMERICA,                     Case No.: 3:20-mc-00017-TMB
             510 L Street, Suite 500, Anchorage, AK 99501
               Main (907) 277-1900 Fax (907) 277-1920




                                                                                                Petitioner,

                                                                      v.
STOEL RIVES LLP




                                                                3M COMPANY,

                                                                                              Respondent.

                                                                                 NOTICE OF SUPPLEMENTAL AUTHORITY

                                                                     3M Company respectfully submits this Notice of Supplemental Authority in support

                                                            of its motion to transfer the United States’ Motion to Quash the deposition of Rosemarie

                                                            Rotunno (“LTC Rotunno”). On September 21, 2020, on a nearly identical record, 1 Judge

                                                            Sansone of the Middle District of Florida granted Defendants’ motion to transfer the United

                                                            States’ motion to quash the deposition of another government witness. (Ex. A). In so



                                                            1
                                                             The United States’ Motion to Quash, 3M’s Motion to Transfer, and the United States’
                                                            Response to the Motion to Transfer submitted to the Middle District of Florida are attached
                                                            as Exhibits B, C and D, respectively.
                                                            USA v. 3M Company
                                                            Case No. 3:20-mc-00017-TMB                 1


                                                                       Case 3:20-mc-00017-TMB Document 7 Filed 09/23/20 Page 1 of 3
                                                            holding, Judge Sansone determined that “the balance of interests weigh[ed] in favor of

                                                            transfer,” because:

                                                                   3M anticipates issuing over ten similar subpoenas to federal employees in
                                                                   multiple districts in connection with the multi-district litigation pending in
                                                                   the Northern District of Florida. . . . In addition, 3M and the United States
                                                                   have litigated other discovery disputes before United States District Judge
                                                                   M. Casey Rodgers and United States Magistrate Judge Gary R. Jones as part
                                                                   of the same multi-district litigation pending in the Northern District of
                                                                   Florida. . . . Indeed, Judge Rodgers appointed Special Master Judge David
                                                                   Herndon (ret.) to coordinate government discovery issues.

                                                            (Id. at 1–2.) As set forth in detail in Defendants’ motion to transfer, the court should hold
             510 L Street, Suite 500, Anchorage, AK 99501




                                                            no differently here.
               Main (907) 277-1900 Fax (907) 277-1920




                                                                                                  CONCLUSION
STOEL RIVES LLP




                                                                   For the foregoing reasons, 3M respectfully requests that this Court transfer the

                                                            United States’ motion to quash the subpoena served on LTC Rotunno to the court of Judge

                                                            Rodgers in the Northern District of Florida.

                                                             DATED: September 23, 2020               STOEL RIVES LLP


                                                                                                     By:/s/ James E. Torgerson
                                                                                                        James E. Torgerson (Bar No. 8509120)

                                                                                                     Attorneys for Respondent 3M Company




                                                            USA v. 3M Company
                                                            Case No. 3:20-mc-00017-TMB                     2


                                                                     Case 3:20-mc-00017-TMB Document 7 Filed 09/23/20 Page 2 of 3
                                                                                        CERTIFICATE OF SERVICE

                                                                   I hereby certify that on September 23, 2020, I filed a true and correct copy of the
                                                            foregoing document with the Clerk of the Court for the United States District Court,
                                                            District of Alaska by using the CM/ECF system. Participants in this Case No. 3:20-mc-
                                                            00017-TMB who are registered CM/ECF users, and who are listed below, will be served
                                                            by the CM/ECF system.

                                                             Steven E. Skrocki
                                                             U.S. Attorney’s Office
                                                             222 West 7th Ave., Room 253 #9
                                                             Anchorage, AK 99513
                                                             steven.skrocki@usdoj.gov

                                                             Attorneys for Petitioner United States of
             510 L Street, Suite 500, Anchorage, AK 99501
               Main (907) 277-1900 Fax (907) 277-1920




                                                             America

                                                            /s/ James E. Torgerson
STOEL RIVES LLP




                                                            James E. Torgerson
                                                            108133583.1 0033656-00184




                                                            USA v. 3M Company
                                                            Case No. 3:20-mc-00017-TMB                   3


                                                                        Case 3:20-mc-00017-TMB Document 7 Filed 09/23/20 Page 3 of 3
